Mr. Justice Thomson, dissenting: With the presentation of this appeal, we have a good illustration of the possible consequences of the decision which was rendered by the majority of this court, when this case first came before us. (234 Ill. App. 556.) There have now been two trials of the same issue of fact in separate cases, in both of which the same individuals were either the parties directly involved or privy thereto, and the verdict returned in the civil case is the direct opposite to the finding made in the criminal case. Our law should he so determined as to avoid any such situation. In my opinion the giving of the instructions designated in the record as defendant’s given instructions 1 and 2, was error. They purported to give the jury a rule of law which was very material and pertinent to the issue of fact presented, and as given they were clearly wrong. They are peremptory instructions which may not be helped in anything the court may have said in some other instruction. In my opinion the judgment should not be permitted to stand.